Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-21 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1 and 3-17: in claim 1, “the console cover having a front surface and a top surface, wherein the front surface defines a front indicator extending at least partially along the vertical direction adjacent the top edge of the door frame and the top surface defines a top indicator; and a vertical light source mounted on the user interface board for selectively emitting light energy toward the top indicator.”

Re 18-20: in claim 18, “the console cover having a front surface and a top surface, wherein the front surface defines a front indicator extending at least partially along the vertical direction adjacent the top edge of the door frame and the top surface defines a top indicator; a side-fire light source mounted on the user interface board for selectively emitting light energy toward the front indicator; and a vertical light source mounted on the user interface board for selectively emitting light energy toward the top indicator.”

Re 21: “a door frame having a top edge and comprising an outer door panel defining the top edge, an inner door panel spaced apart from the outer door panel to define an interior chamber, and a console bracket extending between the inner door panel and the outer door panel along a transverse direction.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875